Upon reargument, judgment and order reversed, and new trial granted, with costs to appellant to abide event. Held: 1. That the verdict is against the weight of the evidence upon the question of the freedom of the deceased from contributory negligence. 2. That the verdict is excessive. 3. That the court erred in leaving it to the jury generally to say what precaution should have been taken. Under the circumstances of this case, we think the ringing of the bell and the sounding of the whistle, if timely given, were sufficient warning. All concurred, except Kruse, P. J., and Foote, J., who dissented. (See 181 App. Div. 919; 182 id. 912.)